FILED
                             NOT FOR PUBLICATION                           APR 30 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MIN CHEN,                                        No. 13-72630

               Petitioner,                       Agency No. A099-905-783

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Min Chen, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the BIA’s determination that, even if Chen

were credible, his experiences in China, considered cumulatively, did not rise to

the level of past persecution. See He v. Holder, 749 F.3d 792, 796 (9th Cir. 2014)

(applicant must show “substantial evidence of further persecution” apart from

spouse’s forced abortion). Substantial evidence also supports the BIA’s finding

that Chen failed to establish an objectively reasonable fear of future persecution in

China. See id. Thus, Chen’s asylum claim fails.

      Because Chen failed to establish eligibility for asylum, his withholding of

removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                          2                                    13-72630